Exhibit 10.1

PALO ALTO NETWORKS, INC.

AMENDMENT TO RESTRICTED STOCK AGREEMENT

This Amendment to Restricted Stock Agreement (the “Amendment”) is made as of the
date last signed below, by and between Palo Alto Networks, Inc. (the “Company”)
and Nir Zuk (the “Participant” and together with the Company, the “Parties”).

WHEREAS, on January 10, 2012 (the “Grant Date”), the Company granted Participant
an award of restricted stock (the “Restricted Stock Award”) covering 75,000
shares of the Company’s common stock (“Shares”) pursuant to the Company’s 2005
Equity Incentive Plan (the “Plan”) and a restricted stock agreement thereunder
(the “Restricted Stock Agreement”); and

WHEREAS, the Parties desire to amend the Restricted Stock Agreement to clarify
the ability of Participant to satisfy tax withholding obligations.

NOW, THEREFORE, BE IT RESOLVED, the Parties hereby agree that the Restricted
Stock Agreement is amended as follows:

1. Tax Withholding. The Plan and/or the Restricted Stock Agreement is amended so
that Participant may satisfy the tax withholding obligations related to the
vesting and settlement of the Shares subject to the Restricted Stock Award by
selling a sufficient number of such Shares otherwise deliverable to Participant
through such means as the Company may determine in its sole discretion (whether
through a broker or otherwise) equal to the amount required to be withheld. The
Company may in its discretion require that Participant satisfies tax withholding
obligations related to any Company equity award in accordance with method
prescribed in the previous sentence.

2. Full Force and Effect. To the extent not expressly amended hereby, the Plan
and Restricted Stock Agreement shall remain in full force and effect.

3. Headings. The section headings in this Amendment are inserted only as a
matter of convenience, and in no way define, limit or interpret the scope of
this Amendment or of any particular section.

4. Counterparts. This Amendment may be executed simultaneously in two
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

5. Entire Agreement. This Amendment, together with the Restricted Stock
Agreement and the Plan, represent the entire agreement and understanding between
the Parties as to the subject matter hereof and supersedes in its entirety all
prior or contemporaneous agreements, whether written or oral. No waiver,
alteration or modification of any of the provisions of this Amendment shall be
binding, unless in writing and signed by duly authorized representatives of the
Parties.

6. Governing Law. This Amendment shall be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

 

Amendment to Restricted Stock Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been entered into as of the date last set
forth below.

 

PALO ALTO NETWORKS, INC.        PARTICIPANT By:  

/s/ Jeffrey True

     By:  

/s/ Nir Zuk

Name:   Jeffrey True      Name:   Nir Zuk Title:   Vice President & General
Counsel      Date:   March 8, 2013 Date:   March 8, 2013       

 

Amendment to Restricted Stock Agreement   -2-  